DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20110170728 A1).

With respect to claim 1, Chen discloses an electronic device comprising: 
a body (#200) comprising a first face (#212) which faces a first direction, a second face (#214) which faces a second direction opposite to the first direction, and #216,218) which face a third direction perpendicular to each of the first and second directions (Par.[0030]); and
a rear case (#210,222) which is coupled along the one side faces (see fig.3: side faces #216,218 are coupled to rear case #210,222) and comprises one or more microphone coupling structures (#300,306,210), wherein the rear case comprises: 
a rear case outer part (#222); and 
a rear case inner part (#210) coupled to the rear case outer part through horizontal sliding (Par.[0036] rear case outer part #222 is attached to rear case inner part #210 via a horizontal sliding connection of hooks #310 into holes #312), 
wherein the microphone coupling structure comprises: 
a microphone acoustic duct (#306; Par.[0038]) constructed at the rear case outer part; 
a microphone rubber mounting portion (figs.4,5 portion #304 of case #210 that mounts microphone boot #300) constructed at the rear case inner part and inserted to the acoustic duct; and 
a microphone rubber (#300) assembled to the microphone rubber mounting portion and spatially coupled to the acoustic duct (Par.[0041][0043]).

With respect to claim 2, Chen discloses the electronic device of claim 1, wherein the microphone acoustic duct protrudes towards the microphone rubber mounting portion in an inner face of the rear case outer part (see figs.4,5 acoustic duct #306 protrudes towards the mounting portion of case #210 through an inner face of outer case #222).

With respect to claim 3, Chen discloses the electronic device of claim 1, wherein the microphone acoustic duct (#306) comprises: one end disposed to an exterior of the rear case outer part (#222); and the other end closely in contact with the microphone rubber (#300)(Par.[0037]).

With respect to claim 4, Chen discloses the electronic device of claim 1, wherein the microphone rubber mounting portion comprises: a first opening (#342) through which the microphone acoustic duct penetrates and which is open in the third direction (Par.[0040]); and a second opening (#304) to which the microphone rubber is inserted and which is open in the first direction (Par.[0037]); and a plurality of side walls which surround the first and second openings and which protrude in the first direction (case #210 comprises a plurality of side walls that protrude in different directions, see figs.3-5).

With respect to claim 5, Chen discloses the electronic device of claim 3, wherein after the coupling of the rear case inner and outer parts, the microphone rubber is assembled in the microphone rubber mounting portion in a vertically detachable manner (Par.[0041] microphone boot rubber #300 is friction fit within frame #210, and is therefor detachable), and comprises: a first sound passage (#301) which is spatially coupled with the other end of the microphone acoustic duct and which extends in the third direction (Par.[0041-0042]); and a second sound passage (#301) which is coupled with the first sound passage and which extends in the first direction to be spatially coupled #130)(Par.[0042] sound passage #301 comprises a plurality of sections including tubular and conical sections that extend in different directions).

With respect to claim 6, Chen discloses the electronic device of claim 5, wherein a first protrusion (#330) for preventing a sound leakage is further constructed at the microphone rubber to seal between the other end of the microphone acoustic duct and an end portion of the first sound passage of the microphone rubber (Par.[0046]).

With respect to claim 7, Chen discloses the electronic device of claim 6, wherein the first protrusion for preventing the sound leakage has a ring shape and is closely in contact with the other end of the microphone duct (figs.11,12 #330; Par.[0046]).

With respect to claim 8, Chen discloses the electronic device of claim 6, wherein the microphone rubber further comprises a seating portion to which the microphone is mounted, and the seating portion is disposed to a periphery of the mounted microphone so that a second protrusion (fig.12 #330) for preventing a sound leakage is further constructed to seal the microphone (Par.[0046]).

With respect to claim 9, Chen discloses the electronic device of claim 1, wherein the rear case outer part further has a locking structure (#310) constructed to prevent the microphone rubber mounted to the microphone rubber mounting portion from being lifted, and wherein the locking structure is constructed at an upper end of the rear case outer part in a shape which protrudes above at least part of the mounted microphone Par.[0036] hooks #310 are locking structure that secures microphone rubber #300 between cases #222 and #210).

With respect to claim 10, Chen discloses an electronic device comprising: 
a body (#200) comprising a first face (#212) which faces a first direction, a second face (#214) which faces a second direction opposite to the first direction, and one or more side faces (#216,218) which face a third direction perpendicular to each of the first and second directions (Par.[0030]); and
a rear case (#210,222) which is coupled along the one side face (see fig.3: side faces #216,218 are coupled to rear case #210,222), wherein the rear case comprises: 
a rear case outer part (#222) in which at least one or more microphone coupling structures (#300,306,210) are constructed; and 
a rear case inner part (#210) coupled to the rear case outer part through horizontal sliding (Par.[0036] rear case outer part #222 is attached to rear case inner part #210 via a horizontal sliding connection of hooks #310 into holes #312), 
wherein the microphone coupling structure comprises: 
a microphone acoustic duct (#306; Par.[0038]) constructed at the rear case outer part; and 
a microphone mounting portion (figs.4,5 portion #304 of case #210 that mounts  microphone boot #300) constructed at the rear case outer part so as to be coupled integrally to the microphone acoustic duct through a double injection process by using a microphone insert (#300,130)(Par.[0031] “injection molded parts”).

#306) comprises: one end disposed to an exterior of the rear case outer part (#222); and the other end closely in contact with the microphone mounting portion (#210,304)(Par.[0037]).

With respect to claim 12, Chen discloses the electronic device of claim 10, wherein the microphone acoustic duct comprises: a first sound passage which extends substantially horizontally from the rear case outer part; and a second sound passage which is spatially coupled with the first sound passage and which extends substantially vertically (Par.[0042] sound passage #301 comprises a plurality of sections including tubular and conical sections that extend in different horizontal and vertical directions).

With respect to claim 13, Chen discloses the electronic device of claim 10, wherein the microphone mounting portion further has a sealing member (#330) disposed to seal between the microphone mounting portion and a microphone (Par.[0046]).

With respect to claim 14, Chen discloses the electronic device of claim 13, wherein the sealing member further has a protrusion constructed to prevent a sound leakage (figs.11,12 #330, Par.[0046]).

#310,312) is further constructed to prevent a microphone mounted to the microphone mounting portion from being lifted, wherein the locking structure comprises: a pair of locking holes (#312) which are constructed at one face of the microphone mounting portion; and a pair of locking protrusions (#310) which are constructed at both ends of a circuit board (#204) of the microphone in directions away from each other, and which are inserted to the pair of locking holes (Par.[0036] hooks #310 are locking structure that secures microphone rubber #300 between cases #222 and #210).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mittleman et al (US 9497527 B2) discloses an acoustic assembly for an electronic device. 
Lee (US 20140112518 A1) discloses a microphone module for electronic device. 
Lorenz et al (US 20120177229 A1) discloses a PCB with an acoustic channel for a microphone. 
Hsu (US 6038328) discloses a microphone boot for an electronic device. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654